Citation Nr: 0510363	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include arthritis, claimed as secondary to a 
service-connected back disorder.

2.  Entitlement to service connection for headaches, claimed 
as secondary to a service-connected back disorder.

3.  Entitlement to service connection for ulcers, claimed as 
secondary to a service-connected back disorder.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected back disorder.

5.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a service-connected back 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis, claimed as secondary to a 
service-connected back disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1962.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

In April 2001, the RO received the veteran's claim of 
entitlement to service connection for a back disorder on a 
direct basis; and claims of entitlement to service connection 
for a right hip disorder, headaches, ulcers, hypertension, a 
cardiovascular disorder and a bilateral knee disorder, all 
claimed as secondary to the back disability.  In a July 2002 
rating decision, the RO denied the claims.  The veteran 
disagreed with the July 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
December 2002.  

In December 2003, the Board remanded the issue of entitlement 
to service connection for a back disorder for further 
evidentiary development.  The secondary issues listed above 
were determined to be inextricably intertwined with the low 
back issue and were also remanded.  After the requested 
development was accomplished, the RO issued a rating decision 
in December 2004, granting service connection for a back 
disorder, denominated a degenerative arthritis, thoracolumbar 
spine.  The RO prepared a supplemental statement of the case 
(SSOC) that continued the previous denials with respect to 
the issues of entitlement to service connection for bilateral 
knee disorders, a right hip disorder, headaches, 
hypertension, a cardiovascular disorder and ulcers, all 
claimed as secondary to the low back disorder.  These issues 
are now back before the Board.  For reasons that will be 
addressed below, another remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Matters not on appeal

As noted above, in December 2004 the RO granted service 
connection for a back disorder.  The veteran has not appealed 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


REMAND

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

At the time of the Board's December 2003 remand, service 
connection had not yet been granted for a back disorder.  
Therefore, only element (A) had been met with respect to the 
secondary claims listed above, and the VCAA did not require 
that a medical examination and nexus opinion be obtained for 
those claims.  

However, as discussed in the Introduction service connection 
is now in effect for the back disorder.  The Board believes 
that this grant of service connection triggers the 
requirement of the VCAA and Charles that a nexus opinion be 
obtained as to whether the above-listed disorders are related 
to the veteran's service-connected low back disorder.    

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should refer the veteran's VA 
claims folder to an appropriately 
qualified physician, who should render 
and opinion as to whether any of the 
claimed disabilities are related to the 
veteran's service-connected back 
disability.  If physical examination 
and/or diagnostic testing is deemed to be 
necessary by the reviewing physician to 
determine either (a) the existence of any 
claimed disability or (2) its 
relationship to the service-connected 
back disability, this should be 
accomplished.  If for any particular 
claim, no diagnosis can be supported, the 
reviewer should so state.  For each of 
the claimed disorders for which a 
diagnosis is supported, the reviewer 
should provide an opinion as to whether 
the diagnosed disorder is at least as 
likely as not (at least 50 percent 
likely) attributable to the veteran's 
service connected low back disorder.  A 
report should be prepared and associated 
with the veteran's VA claims folder. 

2.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If any of the 
claims remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case addressing those issues.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

